16 F.3d 413NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Carolyn MELENYAH, a/k/a Carolyn Vaughn, a/k/a Carolyn P.Vaughn, Defendant-Appellant.
No. 922440.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1993.Decided January 28, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore;  J. Frederick Motz, District Judge.  (CA-91-3582)
Carolyn Melenyah, Appellant Pro Se.
Larry David Adams, Asst. U.S. Atty., Baltimore, MD for Appellee.
D.Md.
AFFIRMED.
Before WIDENER and HALL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.

OPINION
PER CURIAM

1
Carolyn Melenyah appeals the district court's order denying her motion to set aside the default judgment entered against her in this action to recover on defaulted student loans.  We affirm.


2
This court reviews an order refusing to set aside a default judgment for abuse of discretion.   Augusta Fiberglass Coatings, Inc. v. Fodor Contracting Corp., 843 F.2d 808, 810 (4th Cir.1988) (per curiam).  To have a default judgment set aside the moving party must proffer a meritorious defense.   Id. at 811.


3
Melenyah set forth two defenses:  the statute of limitations on the debt had run, and the Government and the original holder had unnecessarily delayed collecting the debt.


4
Under 20 U.S.C.A. Sec. 1091a (West Supp.1993) there is no longer a statute of limitations on student loan collection actions, and cases which had been extinguished by action of the prior statute have been revived.  See Foster v. Alexander, No. 91-2682, 1993 WL 17843,* (D.D.C. Jan. 27, 1993);  United States v. Smith, No. 92-0615-T-S, 1992 WL 425183,* (S.D. Ala.  Oct. 15, 1992);   United States v. Davis, 801 F.Supp. 581, 584 (M.D. Ala.1992);   United States v. Walker, 795 F.Supp. 1073, 1073 (N.D. Okla.1992);   United States v. Wall, 794 F.Supp. 350, 353 (D. Ore.1992).*   Melenyah's statute of limitations defense is therefore without merit.


5
Melenyah's equitable defense is equally unavailing.  The Government is not subject to the defense of laches.   United States v. Menatos, 925 F.2d 333, 335 (9th Cir.1991).


6
Accordingly, the district court's decision is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The amendments to Sec. 1091a apply only to actions brought before November 15, 1992.  The present case was filed before this cut-off date